Opinion issued April 21, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-01013-CR
                            ———————————
                    IN RE MIKE MENDOZA, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Mike Mendoza, Jr., proceeding pro se and incarcerated, had filed a

petition for a writ of mandamus seeking to compel the respondent trial court to rule

on his application for a post-conviction writ of habeas corpus, filed in 2009 under

Texas Code of Criminal Procedure Article 11.07.1 Our memorandum opinion,


1
      The underlying trial court cause is Ex parte Mike Mendoza, Jr., Cause No.
      952290-B, in the 262nd Judicial District Court of Harris County, Texas, the
      Honorable Denise Bradley presiding. In 2004, we affirmed Mendoza’s
      murder conviction. See Mendoza, Jr. v. The State of Texas, No. 01-03-
issued on January 27, 2015, dismissed Mendoza’s petition for want of jurisdiction.

See In re Mike Mendoza, Jr., Nos. 01-14-01012-CR, 01-14-01013-CR, 2015 WL
448146, at *2 (Tex. App.—Houston [1st Dist.] Jan. 27, 2015, orig. proceeding)

(mem. op., not designated for publication). We sua sponte withdraw our January

27, 2015 memorandum opinion and issue the following memorandum opinion for

cause number 01-14-01013-CR. 2

      Mendoza seeks to compel the respondent trial court to rule on his application

for a post-conviction writ of habeas corpus, filed in 2010 under Texas Code of

Criminal Procedure Article 11.07.      However, because Mendoza’s underlying

habeas application involves a final post-conviction felony proceeding, it is

governed by Article 11.07 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014). “Article 11.07 contains no

role for the courts of appeals. To complain about any action, or inaction, of the

convicting court, the applicant may seek mandamus relief from the Court of

      00783-CR, 2004 WL 2538280, at *6 (Tex. App.—Houston [1st Dist.] Nov.
      10, 2004, no pet.) (mem. op., not designated for publication).
2
      Mendoza filed a motion for en banc reconsideration of our January 27, 2015
      memorandum opinion only with respect to his related mandamus petition
      assigned to cause number 01-14-01012-CR. See TEX. R. APP. P. 49.7.
      Although we had issued one memorandum opinion because both this
      petition and Mendoza’s related petition, assigned to cause number 01-14-
      01012-CR, arose from the same trial court cause number 952290-B —
      Mendoza’s felony habeas application — and named Judge Bradley as the
      respondent, we are issuing a separate opinion for cause number 01-14-
      01012-CR.

                                        2
Criminal Appeals.” In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston

[1st Dist.] 2006, orig. proceeding); see Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995). Thus, we lack jurisdiction to issue the requested writ of mandamus for

Mendoza’s article 11.07 proceeding.

      To the extent Mendoza also seeks to compel the Harris County district

attorney to respond to his habeas application, we previously dismissed his prior

mandamus petition seeking identical relief on December 4, 2014, for want of

jurisdiction. See In re Mendoza, Jr., No. 01-14-00947-CR, 2014 WL 6853686, at

*1 (Tex. App.—Houston [1st Dist.] Dec. 4, 2014, orig. proceeding) (citing TEX.

GOV’T CODE ANN. §§ 22.221(a), (b) (West 2004)) (mem. op., not designated for

publication).

      Accordingly, Mendoza’s petition for a writ of mandamus is dismissed for

lack of jurisdiction. See TEX. R. APP. P. 52.8(a).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3